--------------------------------------------------------------------------------

EXHIBIT 10.1

LETTER OF INTENT

THIS LETTER OF INTENT, hereinafter referred to as the “LOI”, is entered into,
dated and made effective this 15th day of June, 2007,

BETWEEN: SOUTH SEA ENERGY CORP. (a Nevada corporation, formerly Henley Ventures
Inc.)     (“SOUTH SEA”)     AND: CBM ASIA DEVELOPMENT CORP. (a British Columbia
corporation)     (“CBM”)

WHEREAS CBM is a party to a participation agreement (the “Participation
Agreement”) dated January 17, 2007 between itself, Ephindo-Ilthabi CBM Holding
Inc. and Far East Methane, LLC concerning participation in a coal bed methane
project in East Kalimantan, Indonesia (the “CBM Project”).

AND WHEREAS South Sea wishes to acquire, and CBM wishes to assign to South Sea,
the interest of CBM in the Participation Agreement such that South Sea would
acquire all of the beneficial right, title and interest of CBM (the “Interest”
or the “Assets”) in and to the CBM Project.

AND WHEREAS the parties wish to enter into a letter of intent which states that,
upon completion of a thirty (30) day due diligence period, and assuming that
South Sea is satisfied with the results of its due diligence, the parties will
negotiate a formal, definitive assignment and acquisition agreement or other
transaction structure whereby South Sea would acquire the Interest.

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the parties agree as follows:

1.

The parties hereto agree that they will act together towards ensuring that the
parties hereto enter into, on or before July 1, 2007, a definitive agreement
(the “Definitive Agreement”) containing substantially the same terms and
provisions as this LOI.

      2.

The Definitive Agreement shall provide for:

      (a)

the issuance, by South Sea, of twenty six (26) million shares of common stock of
South Sea (the “Directors Shares”), in the manner described in sections 4 and 5
below; and


--------------------------------------------------------------------------------


(b)

the payment, upon execution of this Letter of Intent, of a refundable deposit
(the “Deposit”) of US$100,000 to CBM by South Sea, which deposit will become
non-refundable upon CBM providing to South Sea the Legal Opinion referred to
below.

      3.

The Definitive Agreement shall provide that the Closing shall occur as promptly
as practicable, but in all events on or before July 30, 2007 unless otherwise
agreed by the parties thereto. In the event that Closing does not occur on or
before July 30, 2007:

      (a)

the New Directors and Alan Charuk agree to return the 26,000,000 Directors
Shares to treasury in exchange for the return of their purchase price;

  (b)

the Deposit will, unless it has become non-refundable pursuant to section 2(b),
be refunded by CBM;

      (c)

CBM will have a security interest granted in the Assets to the extent and value
of the US$100,000, which security interest will be null and void upon payment of
the US$100,000 or upon the Deposit becoming non-refundable pursuant to section
2(b); and

(d)

CBM will have the right to acquire, until September 30, 2007, any Indonesian
properties (the “Other Properties”) acquired by South Sea (other than the
Assets) by payment to South Sea of that amount which South Sea expended to
acquire the Other Properties.

4.

Upon execution of this Letter of Intent, South Sea will appoint as its Chairman,
President and Director, Alan Charuk. Concurrently with his appointment, Charuk
will enter into an agreement, in the form agreed by him and South Sea to be of
the most tax advantageous to him, providing for his purchase of up to 20,000,000
shares of South Sea for 1/10th of one cent (being $0.001) per share.

      5.

Upon execution of this Letter of Intent, CBM will have the right to appoint a
total of three (3) directors (the “New Directors”) to the Board of Directors of
South Sea, in addition to Alan Charuk. Concurrently with their appointment, the
New Directors will enter into agreement, in the form agreed by them and South
Sea to be of the most tax advantageous to them, providing for their purchase of
up to 6,000,000 shares of South Sea for 1/10th of one cent (being $0.001 per
share).

      6.

The Definitive Agreement will provide that closing of the transactions
contemplated in the Definitive Agreement (the “Closing”) will be conditional
upon the following:

     

(a)

CBM shall operate its business only in the ordinary course and will not sell,
distribute, license or encumber any of the Assets;      

(b)

the receipt of any certificates, legal opinions (including the Legal Opinion
defined in section 6(d)), tax opinions, other opinions and documents which South
Sea may reasonably request, including documents relating to any tests or
geological work performed or studies or reports completed (provided these are
not subject to

2

--------------------------------------------------------------------------------


non-disclosure covenants by CBM in connection with any third-party agreements);
        (c)

the receipt of all consents, approvals, authorizations and orders required of or
for the completion of any document required hereunder;

        (d)

satisfactory completion of due diligence, to be conducted by CD Farber Law Corp.
or such other firm as South Sea chooses to use, at the absolute and sole
discretion of South Sea, concerning the business, affairs, financial affairs and
Assets of CBM and the legal status of the Interest as well as the receipt of a
legal opinion (the “Legal Opinion”) which Legal Opinion shall contain opinions
given by a qualified Indonesian lawyer stating that the Assets are in good
standing under applicable Indonesian laws and that the Assets will be
transferrable to South Sea upon closing of the Definitive Agreement; and

        (e)

satisfactory completion of due diligence, at the absolute and sole discretion of
CBM, concerning the business, affairs, financial affairs and assets of South
Sea;

        (i)

the existence of no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this transaction
or incurred in the ordinary course of business.

        7.

South Sea will, in the Definitive Agreement, represent and warrant to CBM that:

        (a)

it is a public corporation incorporated and is in good standing with all
regulatory agencies and its shares are authorized to trade on the OTC Bulletin
Board and has, as of the date hereof, a total of 52,528,000 shares of common
stock outstanding including 5,548,000 shares issued effective June 6, 2007;

        (b)

there are no legal actions against South Sea or its directors or officers and
the company knows of no intended legal actions against the company and is not
engaged in any legal actions against other parties;

        (c)

its business and financial condition are as set forth in its filings with the
SEC on the EDGAR database and is the filings are current as of the date hereof;

        (d)

there are no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this transaction
and publicly disclosed concerning South Sea;

        (e)

there are no legal actions against the company or directors, officers and/or
shareholders of the company nor does South Sea know of any intended legal
actions against it or any of its directors and South Sea is not engaged in any
legal actions against other parties, and is current in all filings with tax and
regulatory authorities; and

3

--------------------------------------------------------------------------------


(f)

there have been no other issuances of shares of its capital stock, or
instruments exercisable for, convertible into or otherwise entitling the holder
to acquire shares of its capital stock, other than in connection with the
Closing or financing of the transactions to be contemplated in the Definitive
Agreement (and then only on the terms contemplated by the Definitive Agreement).

      8.

CBM will, in the Definitive Agreement, represent and warrant to South Sea that:

      (a)

it is a British Columbia limited liability company and is in good standing with
all regulatory agencies;

      (b)

there are no legal actions against the company or directors of the company nor
does CBM know of any intended legal actions against it or any of its directors
and CBM is not engaged in any legal actions against other parties, and is
current in all filings with tax and regulatory authorities;

      (c)

its business and financial condition remain materially unchanged from any due
diligence or financial statement documentation provided to South Sea prior to
Closing;

      (d)

it owns 100% beneficial right, title and interest in and to the assets (the
“Assets”) which will be more particularly disclosed in a schedule to the
Definitive Agreement, subject to any liens, charges, securitizations or debts
disclosed in the financial statements of CBM provided to South Sea prior to
Closing;

      (e)

there have been no other issuances of shares of its capital stock, or
instruments exercisable for, convertible into or otherwise entitling the holder
to acquire shares of its capital stock, other than in connection with the
Closing or financing of the transactions to be contemplated in the Definitive
Agreement (and then only on the terms contemplated by the Definitive Agreement);

      (f)

there are no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this
transaction.

      9.

The Definitive Agreement shall provide that each and every obligation of
South Sea to be performed hereunder shall be subject to the satisfaction prior
thereto of the following conditions:

        a)

the representations and warranties made by CBM in this LOI and the Definitive
Agreement or given on its behalf hereunder shall be substantially accurate in
all material respects on and as of the closing date with the same effect as
though such representations and warranties had been made or given on and as of
the closing date;

        b)

CBM shall have performed and complied with all obligations and covenants
required by the Definitive Agreement to be performed or complied with by it
prior to or at Closing;

4

--------------------------------------------------------------------------------


  c)

South Sea shall have been furnished that information on the business and affairs
of CBM which it deems, in its sole and absolute discretion, to be necessary for
it to meet its continuous disclosure obligations under the Securities Exchange
Act of 1934 upon Closing;

        d)

as of Closing there shall not have occurred any material adverse change to CBM
or to the Assets, financially or otherwise, which materially impairs the ability
of South Sea to conduct its business;

        e)

the completion, by CBM and South Sea, of any financial statements required to be
filed following the Closing by South Sea as a reporting issuer under the
Securities Exchange Act of 1934;

        f)

CBM shall have provided audited financial statements and a statement from its
intellectual property lawyers as to the state of its patent and other
intellectual property applications; and

        g)

the opinion of counsel to South Sea that the Closing will not result in South
Sea breaching any applicable securities law, rules and regulations.


10. The Definitive Agreement shall provide that each and every obligation of
CBM to be performed on Closing shall be subject to the satisfaction prior
thereto of the following conditions:


  (a)

the representations and warranties made by South Sea in this LOI and the
Definitive Agreement or given on its behalf hereunder shall be substantially
accurate in all material respects on and as of the closing date with the same
effect as though such representations and warranties had been made or given on
and as of the closing date;

        (b)

South Sea shall have performed and complied with all obligations and covenants
required by the Definitive Agreement to be performed or complied with by it
prior to or at Closing; and

        (c)

as of Closing there shall not have occurred any material adverse change to South
Sea, financially or otherwise, which materially impairs the ability to conduct
its business.


11. Neither South Sea, on the one hand, nor CBM, on the other, will make any
disclosure or public announcements of the proposed transactions, the Definitive
Agreement or the terms thereof without the prior knowledge of the other, which
shall not be unreasonably withheld.     12. Each party agrees and acknowledges
that such party and its directors, officers, employees, agents and
representatives will disclose business information and information about the
proposed transaction in the course of securing financings for South Sea and CBM
and that both parties and their representatives may be required to disclose that

5

--------------------------------------------------------------------------------

information under the continuous disclosure requirements of the Securities
Exchange Act of 1934.

13. The parties hereby agree that neither will solicit any third party for the
licensing, lease, transfer or sale of any or all their respective Assets, or
solicit opportunities for either party to enter into any discussions with any
third party for the licensing, lease, transfer or sale of any or all of its
respective Assets, for the term of the Definitive Agreement. This section shall
not be read to prohibit the parties from conducting such discussions which are
in the ordinary course of business but is intended to be read as protecting each
of the parties from the other entering into negotiations which would conflict
with the transactions contemplated by this LOI and by the Definitive Agreement.
  14. This LOI shall be construed in accordance with, and governed by, the laws
of the State of Nevada, and each party separately and unconditionally subjects
to the jurisdiction of any court of competent authority in the State of Nevada,
and the rules and regulations thereof, for all purposes related to this
agreement and/or their respective performance hereunder.   15. This LOI sets
forth the entire understanding of the parties with respect to the subject matter
hereof and may be modified only by a written document signed by all parties. The
Definitive Agreement will also provide that it can be modified only by a written
document signed by all parties.   16. The parties shall, upon Closing, prepare,
execute and file any and all documents necessary to comply with all applicable
federal and state securities laws, rules and regulations in any jurisdiction
where they are required to do so. The parties acknowledge that the Directors’
Shares will be subject to applicable resale restrictions in the United States
and may not be resold in the United States or to or for the benefit of a US
resident person without registration under the Securities Act of 1933 or an
exemption from registration such as Rule 144. The Directors Shares will not
carry registration rights or piggy back registration rights. 17. CBM
acknowledges and agrees that South Sea Energy Corp. has recently completed a
name change to “South Sea Energy Corp.” from Henley Ventures, Inc.   18. If any
term or provision hereof shall be held illegal or invalid, this LOI shall be
construed and enforced as if such illegal or invalid term or provision had not
been contained herein.   19. All references to currency in this LOI are
references to the lawful currency of the United States of America.   20. The
parties hereto agree that CD Farber Law Corp. has acted as counsel to South Sea
but has not acted, and cannot act, to provide it with any advice regarding
Indonesian laws and, in particular, tax and mineral regulations applicable to
its business. CD Farber

6

--------------------------------------------------------------------------------

Law Corp. has not provided advice, including tax advice, to any other party to
this transaction.

DATED EFFECTIVE THIS 15TH DAY OF JUNE, 2007

/s/ "Dennis Mee"
Dennis Mee, Director and CFO
____________________________
SOUTH SEA ENERGY CORP.


The above terms are hereby read, understood, acknowledged and accepted effective
the 15th day of June, 2007.

/s/ "Alan Charuk"
Alan Charuk, Director and President
____________________________
CBM ASIA DEVELOPMENT CORP.


7

--------------------------------------------------------------------------------